Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-19 are pending. Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022. The species election of a methionine sulfoxide compound, as set forth in the Office action mailed on 07/07/2022, has been reconsidered and withdrawn. Accordingly, claims 1-13 are under examination in their entirety.

Interview 08/03/2022
	The applicant was told that the claims would be in condition for allowance if claims 13-19 were canceled and if claim 1 was amended with the limitations of claim 12.
	The following day the examiner stated a rejection would need to be made.

Claim Rejections - 35 USC § 112
Claims 1-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for N-protected Met-(S)-SO or Met-(R)-SO, does not reasonably provide enablement for all protected/unprotected Met-(S)-SO or Met-(R)-SO nor Met-(S)-SO or Met-(R)-SO covalently bond to proteins  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation. 

1) Scope or breadth of the claims 
The scope of the claims involve producing diastereomerically pure methane sulfoxide compositions comprising loading a diastereomeric mixture of at least one of Met-(S)-SO or Met-(R)-SO onto a supercritical chromatography column. Claim 1 encompasses compounds Met-(S)-SO or Met-(R)-SO, both unprotected/protected and/or covalently bound to peptides and/or proteins.

2) Nature of the invention 
The nature of the invention is a method of resolving diastereomeric mixtures of methionine sulfoxides into pure diastereomeric compositions. The resolution is accomplished by eluting the diastereomers through a supercritical chromatography column.

3) Relative level of skill possessed by one of ordinary skill in the art
The level of skill possessed by one of ordinary skill in the art is high. For example, a master’s degree or PhD.

4) State of, or the amount of knowledge in, the prior art
Holland et al. (Biocatalytic and Chemical Routes to All the Stereoisomers of Methionine and Ethionine Sulfoxides (Tetrahedron: Asymmetry, 10, pp. 2833-2843, published 1999), teach resolution of diastereomeric mixtures of N-phthaloyl protected Met-(S)-SO and/or Met-(R)-SO using chromatography methods (p. 2836).
Toribio et al. (Enantiomeric Separation of Chiral Sulfoxides by Supercritical Fluid Chromatography, J. Sep. Sci., pp. 1363-1372, published 2006), teach enantiomeric separation of several chiral sulfoxides belonging to the family of the substituted benzimidazoles by supercritical fluid chromatography (SFC) (page 1364). 

5) Level or degree of predictability, or a lack thereof, in the art
	The predictability of resolving diastereomeric mixtures of unprotected Met-(S)-SO and/or Met-(R)-SO and protein bound Met-(S)-SO and/or Met-(R)-SO using supercritical chromatography, is lacking. The prior art does not teach any methods utilizing SFC to resolve diastereomeric mixtures of unprotected or peptide/protein bound Met-(S)-SO or Met-(R)-SO compounds.
Holland et al. does not teach or suggest that diastereomeric mixtures of unprotected or protein/peptide bound Met-(S)-SO and/or Met-(R)-SO can be resolved using chromatographic methods.
Toribio et al. does not teach the use of SFC to resolve diastereomeric mixtures of unprotected or peptide/protein bound Met-(S)-SO or Met-(R)-SO compounds.
Due to a lack of teachings in methods of chromatographic and SCF separation of diastereomeric mixtures of unprotected and/or peptide/protein bound Met-(S)-SO and/or Met-(R)-SO compounds, the degree of predictability in the art is lacking.

6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance on SFC separation of diastereomeric mixtures of unprotected and/or peptide/protein bound Met-(S)-SO and/or Met-(R)-SO compounds. 
However, the specification is silent to these methods. 

7) Presence or absence of working examples
The specification fails to provide scientific data and working embodiments to separate diastereomeric mixtures of unprotected and/or peptide/protein bound Met-(S)-SO and/or Met-(R)-SO compounds using SFC methods.

8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
MPEP 2164.03 states: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). 
One of ordinary skill in the art would not know how to separate diastereomeric mixtures of unprotected and/or peptide/protein bound Met-(S)-SO and/or Met-(R)-SO compounds using SFC methods.

Claim 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed towards producing diastereomerically pure methane sulfoxide composition comprising loading a diastereomeric mixture of compositions that contain at least one of (Met-(S)-SO) or (Met-(R)-SO). The phrase “at least one” includes one diastereomer. It is unclear how a mixture of diastereomers can exist if only one diastereomer is selected.
Claim 12 recites the limitation "fluorenyl methyl oxycarbonyl chloride" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The fluorenyl methyl oxycarbonyl chloride is not a compound encompassed by the methionine sulfoxide compounds of claim 1 nor is it covalently bound to the diastereomers of the methionine sulfoxide. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raskatov et al. (A Facial Method for Separation of Methionine Sulfoxide Diastereomers, Structural Assignment, and DFT Analysis, Chem. Eur. J., 26, pp. 4467-4470, Published online 22 December 2019). This reference names a different inventor. 

Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  
Raskatov et al. disclose the following on page 4467.

    PNG
    media_image1.png
    216
    631
    media_image1.png
    Greyscale

This anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (Biocatalytic and Chemical routes to all the Stereoisomers of Methionine and Ethionine Sulfoxides, Tetrahedron: Asymmetry, 10, pp. 2833-2843, Published 1999) and Toribio et al. (Enantiomeric Separation of Chiral Sulfoxides by Supercritical Fluid Chromatography, J. Sep. Sci., 29, pp. 1363-1372, Published 2006).
Interpretation of Claims

    PNG
    media_image2.png
    211
    800
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    160
    793
    media_image3.png
    Greyscale

Scope of the Prior Art
	Holland et al. teach producing diastereomerically pure phthalimide N protected Met-(S)-SO from a diastereomeric mixture of phthalimide N protected Met-(S)-SO and Met-(R)-SO using chromatography (p. 2836 and bottom of page 2838). Holland et al. teach the Met-(S)-SO diastereomer was isolated using chromatography with an ethyl acetate/methanol gradient elution (p. 2838). Holland et al. teach the chromatography column used Merck silica gel 9385, 230-400 mesh (p. 2837).
Holland et al. teach sulfoxides of the thia-amino acids possess a wide variety of biological properties (p. 2833).

Ascertaining the Difference
	Holland et al. does not teach the use of a supercritical fluid in the chromatography column. Holland et al. does not teach the eluent ethanol, the concentration of the supercritical fluid in the mobile phase, the co-solvent being methanol, the co-solvent concentration in the mobile phase, the additive trifluoroacetic acid, and the amount of the additive in the mobile phase.
Secondary Reference
	Toribo et al. teach “chromatography has been the most widely utilized technique and particularly HPLC has been the first choice for chiral separations in the pharmaceutical industry. Meanwhile, supercritical fluid chromatography (SFC) has become a promising chiral separation technique” (p. 1363). Toribo et al. teach separation of chiral sulfoxides (p. 1364). 
	Concerning claims 2-3, Toribo et al. teach ethanol to be a modifier (p. 1365). Concerning claim 4, Toribo et al. teach carbon dioxide is usually employed as supercritical fluid. Concerning claim 4, Toribo et al. teach 40% ethanol, which would allow for the remaining percent to be the supercritical fluid at 60% of the mobile phase. This amount overlaps the currently claimed range.
Concerning the choice of solvent claim 3, amounts of supercritical fluid in claim 5 co-solvent in claim 8, Toribio et al. teach the retention and enantioresolution were affected by switching the modifier (p. 1371). 
These teachings render Toribo et al. analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the chromatography technique taught by Holland et al. for the SFC technique to separate the Met-(S)-SO and Met-(R)-SO diastereomers taught by Toribo et al. 
The ordinary artisan would have done so because Toribo et al. teach “chromatography has been the most widely utilized technique and particularly HPLC has been the first choice for chiral separations in the pharmaceutical industry. Meanwhile, supercritical fluid chromatography (SFC) has become a promising chiral separation technique” (p. 1363). A reasonable expectation of success existed because Toribo et al. teach separation of chiral sulfoxides (p. 1364).
Concerning the mobile phase consisting of ethanol at 50 to about 60%, Toribo et al. teach ethanol being added at 40%, which leaves 60% remaining for the supercritical fluid. 
Alternatively, due to Toribio et al. teaching the retention and enantioresolution were affected by switching the modifier, modifying the amount of modifier/solvent and adding multiple modifiers/solvents, which directly effects the amount of supercritical fluid in the mobile phase, would aid the ordinary artisan is finding the workable solvents and their amounts to arrive at the desired retention and resolution (claims 2-3, 5-8). MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning the dissolution of the mixture, due to the identical solvent being used, the properties of the solvent would have ensured the dissolution. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).
Concerning the isolation of the currently claimed sulfoxides, the ordinary artisan would have isolated the currently claimed methionine sulfoxides because Holland et al. teach sulfoxides of the thia-amino acids possess a wide variety of biological properties (p. 2833).

	
	
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (Biocatalytic and Chemical routes to all the Stereoisomers of Methionine and Ethionine Sulfoxides, Tetrahedron: Asymmetry, 10, pp. 2833-2843, Published 1999) and Toribio et al. (Enantiomeric Separation of Chiral Sulfoxides by Supercritical Fluid Chromatography, J. Sep. Sci., 29, pp. 1363-1372, Published 2006) as applied to claims 1-8 and in further view of De Klerck et al (Combined use of Isopropylamine and Trifluoroacetic Acid in Methanol-Containing Mobile Phase for Chiral Supercritical Fluid Chromatography, Journal of Chromatography A, 1234, pp. 72-79, published 2012).

Interpretation of Claims

    PNG
    media_image2.png
    211
    800
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    160
    793
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    37
    795
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    26
    771
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    72
    791
    media_image6.png
    Greyscale


Scope of the Prior Art

	The teachings of Holland et al. and Toribio et al. are written in the above 103 rejection and incorporated by reference.

Ascertaining the Difference
	Holland et al. and Toribio et al. do not teach the use of the additive trifluoroacetic acid at 0.1 to 0.5% of the mobile phase.

Secondary Reference
	De Klerck et al. teach addition of trifluoroacetic acid (TFA) is added to separations involving amines (p. 73, left column). De Klerck et al. teach overlapping subject matter to the teachings of Toribio et al. For example, De Klerck teach “supercritical fluid chromatography has regained interest over the past years as a valuable alternative chromatographic technique for chiral separations (p. 72, right column). 
	Concerning claim 11, De Klerck et al. teach 0.5% TFA and teach varying the amounts of TFA (p. 74, left column and p. 75, Table 2 and both columns). These values overlap the currently claimed ranges.
These teachings render De Klerck et al. analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have added TFA at the currently claimed ranges. The ordinary artisan would have done so with an expectation of success because De Klerck et al. teach addition of trifluoroacetic acid (TFA) to separations involving amines (p. 73, left column). The ordinary artisan would have also been motivated to do so because De Klerck et al. teach overlapping subject matter to the teachings of Toribio et al. (p. 72, right column).
Concerning claim 11, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (Biocatalytic and Chemical routes to all the Stereoisomers of Methionine and Ethionine Sulfoxides, Tetrahedron: Asymmetry, 10, pp. 2833-2843, Published 1999) and Toribio et al. (Enantiomeric Separation of Chiral Sulfoxides by Supercritical Fluid Chromatography, J. Sep. Sci., 29, pp. 1363-1372, Published 2006) as applied to claims 1-8 and in further view of Zhu et al. (Stereospecific Electrophoretically Mediated Microanalysis Assay for Methionine Sulfoxide Reductase Enzymes, Anal. Bioanal. Chem., 406, pp. 1723-1729, Published 2014).
Interpretation of Claims

    PNG
    media_image2.png
    211
    800
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    160
    793
    media_image3.png
    Greyscale



    PNG
    media_image7.png
    128
    806
    media_image7.png
    Greyscale


	Due to the indefiniteness of claim 12 and with compact prosecution in my, claim 12 is being interpreted as being directed to the immediately below compound having the N protected Met-(S)-SO and Met-(R)-SO diastereomers. FMOC being the protecting group.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Scope of the Prior Art
	The teachings of Holland et al. and Toribio et al. are written in the above 103 rejection and incorporated by reference.

Ascertaining the Difference
Holland et al. and Toribio et al. do not teach resolving the above Fmoc N-protected Met-(S)-SO and Met-(R)-SO diastereomers.

Secondary Reference
Zu et al. teach Fmoc protected Met-(S)-SO and Met-(R)-SO diastereomers (p. 1723).
These teachings render Zu et al. analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the Fmoc-protected Met-(S)-SO and Met-(R)-SO diastereomers taught Zu et al. for the phthalimide N protected Met-(S)-SO and Met-(R)-SO diastereomeric mixture taught by Holland et al. in the above argued supercritical chromatography diastereomeric separation method to separate the Met-(S)-SO diastereomer. See MPEP 2141 III (B).
The ordinary artisan would have done so with an expectation of success because Holland et al. teach producing a diasteriomerically pure N protected Met-(S)-SO from a diastereomeric mixture of N protected Met-(S)-SO and Met-(R)-SO using chromatography (p. 2836 and bottom of page 2838).
Upon doing so the ordinary artisan would have arrived at the instant invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raskatov et al. (A Facial Method for Separation of Methionine Sulfoxide Diastereomers, Structural Assignment, and DFT Analysis, Chem. Eur. J., 26, pp. 4467-4470, Published online 22 December 2019. This reference names a different inventor), Toribio et al. (Enantiomeric Separation of Chiral Sulfoxides by Supercritical Fluid Chromatography, J. Sep. Sci., 29, pp. 1363-1372, Published 2006) and De Klerck et al (Combined use of Isopropylamine and Trifluoroacetic Acid in Methanol-Containing Mobile Phase for Chiral Supercritical Fluid Chromatography, Journal of Chromatography A, 1234, pp. 72-79, published 2012).
Interpretation of Claims

    PNG
    media_image2.png
    211
    800
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    160
    793
    media_image3.png
    Greyscale


Scope of the Prior Art
	Raskatov et al. teach the following on page 4467.

    PNG
    media_image1.png
    216
    631
    media_image1.png
    Greyscale


Ascertaining the Difference
	Raskatov et al. does not teach the eluent ethanol, the concentration of the supercritical fluid in the mobile phase, the co-solvent being methanol, the co-solvent concentration in the mobile phase, the additive trifluoroacetic acid, and the amount of the additive in the mobile phase.
Secondary Reference
Toribo et al. teach “chromatography has been the most widely utilized technique and particularly HPLC has been the first choice for chiral separations in the pharmaceutical industry. Meanwhile, supercritical fluid chromatography (SFC) has become a promising chiral separation technique” (p. 1363). Toribo et al. teach separation of chiral sulfoxides (p. 1364). 
	Concerning claims 2-3, Toribo et al. teach ethanol to be a modifier (p. 1365). Concerning claim 4, Toribo et al. teach carbon dioxide is usually employed as supercritical fluid. Concerning claim 4, Toribo et al. teach 40% ethanol, which would allow for the remaining 60 percent to be the supercritical. This amount overlaps the currently claimed range.
Concerning the choice of solvent claim 3, amounts of supercritical fluid in claim 5 co-solvent in claim 8, Toribio et al. teach the retention and enantioresolution were affected by switching the modifier (p. 1371).
De Klerck et al. teach addition of trifluoroacetic acid (TFA) to separations involving amines (p. 73, left column). De Klerck et al. teach overlapping subject matter to the teachings of Toribio et al. For example, De Klerck teach “supercritical fluid chromatography has regained interest over the past years as a valuable alternative chromatographic technique for chiral separations (p. 72, right column). 
	Concerning claim 11, De Klerck et al. teach 0.5% TFA and teach varying the amounts of TFA (p. 74, left column and p. 75, Table 2 and both columns). These values overlap the currently claimed ranges.
These teachings render Toribo et al. and De Klerck et al. analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the supercritical fluid chromatography teachings of Toribo et al., De Klerck et al. and Raskatov et al. to arrive at the instant invention. The ordinary artisan would have done so with a reasonable expectation of success, to satisfy a supercritical chromatography method. 
Concerning the mobile phase consisting of ethanol at 50 to about 60%, Toribo et al teach ethanol being added at 40%, which leaves 60% remaining for the supercritical fluid. 
Alternatively, due to Toribio et al. teaching the retention and enantioresolution were affected by switching the modifier, modifying the amount of modifier/solvent and adding multiple modifiers/solvents, which directly effects the amount of supercritical fluid in the mobile phase, would aid the ordinary artisan is finding the workable solvents and their amounts to arrive at the desired retention and resolution (claims 2-3, 5-8). MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning the dissolution of the mixture, due to the identical solvent being used, the properties of the solvent would have ensured the dissolution. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).
Concerning the isolation of the currently claimed sulfoxides, the ordinary artisan would have isolated the currently claimed methionine sulfoxides because Holland et al. teach sulfoxides of the thia-amino acids possess a wide variety of biological properties (p. 2833).
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have added TFA at the currently claimed ranges. The ordinary artisan would have done so with an expectation of success because De Klerck et al. teach addition of trifluoroacetic acid (TFA) is added to separations involving amines (p. 73, left column). The ordinary artisan would have also been motivated to do so because. De Klerck et al. teach overlapping subject matter to the teachings of Toribio et al. (p. 72, right column).
Concerning claim 11, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”

Conclusion
Claims 1-13 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628